Citation Nr: 1712195	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  06-24 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE
 
Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disability.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
Joseph Montanye, Associate Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from February 1974 to December 1975.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C., that granted service connection for residuals of the hepatitis C virus and assigned an initial noncompensable rating, effective July 2002.  The case was certified to the Board by the VA Regional Office (RO) in Pittsburgh, Pennsylvania.
 
The issue of entitlement to a total disability rating on the basis of individual unemployability due to service-connected disability was subsequently raised by the record and remanded by the Board in August 2011.  All required development for this issue has occurred and the case is again before the Board.
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.
 
 
FINDINGS OF FACT
 
1.  Service connection is in effect for hepatitis C, evaluated at 40 percent, and for residuals of a right inguinal hernia, evaluated as noncompensable.  The Veteran has no other service connected disorders. 
 
2.  The Veteran's current disability ratings do not qualify for consideration of entitlement to a total disability rating for individual unemployability on a schedular basis 
 
3.  The combined impact of the Veteran's current service connected disabilities present no unusual or special symptoms not already considered by the assigned rating schedule.
 
4.  In light of the Veteran's educational and occupational experience, it is less likely than not that his service-connected disability prevents him from securing or following a substantially gainful occupation. 
 
CONCLUSION OF LAW
 
The criteria for individual employability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 3.340, 3.341, 4.1, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
VCAA
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Merits of the claim
 
The Veteran asserts that he is unable to obtain and maintain gainful employment solely as a result of his service connected disabilities. 
 
It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 
 
"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).
 
A total disability rating based on individual unemployability may be assigned, if the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  Id. 
 
The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
 
In the present case the Veteran's only service connected disabilities are hepatitis C, rated as 40 percent disabling, and a right inguinal hernia, rated as noncompensable.  As such, the minimum scheduler criteria for individual unemployability benefits  under 38 C.F.R. § 4.16 (a) are not met.  Even when the percentage requirements are not met, however, entitlement to a total rating, on an extra-scheduler basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321 (b), 4.16(b).
 
In these exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).
 
The Board is precluded from granting an increased rating on an extraschedular basis in the first instance.  38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Further, where the RO has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).
 
Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disorders.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).
 
The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the veteran is unemployable due to his service-connected disabilities but the functional impairment caused solely by service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013). 
 
The Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).  In this case, the Board must evaluate the Veteran's statements, VA examinations, service treatment records, employment history and VA outpatient treatment records.
 
A thorough review of the Veteran's hepatitis C is warranted, as it is the only compensable service connected disability.  VA outpatient records reflect that the Veteran was diagnosed with hepatitis C in 2002.  An October 2002 entry reflects that the Veteran reported fatigue for several years, but he denied a history of abdominal pain or jaundice.  On the day of that October 2002 entry the Veteran's weight was noted as 239 pounds.
 
A January 2004 private report of J.T.R., M.D., notes the Veteran had multiple arthritic complaints, abdominal complaints, complaints of fatigue, and complaints of depression.  Dr. R noted that, physically, the Veteran was not jaundiced, and he showed no liver or spleen enlargement.  A total physical workup was recommended.
 
A January 2004 report of another private physician, C.F.E., M.D., reflects that the Veteran did not understand the workup and management of his illness.  The Veteran complained of anxiety, mental confusion, body aches and joint pains.  He reported that his alanine transaminase was quite high.  Dr. E noted that the Veteran brought the medical records related to that laboratory value and other records with him.  Dr. E noted the Veteran was also under treatment migraines, degenerative joint disease, neuropathy, and carpal tunnel syndrome.  He related feeling depressed.  

Physical examination revealed the Veteran's weight as 242 pounds.  He was described as having a heavy build, and to be well developed and well nourished.  There was no thrush or jaundice.  The abdomen was soft with a thick abdominal wall, and no organomegaly was noted.  The liver and spleen were not palpable.  Dr. E's impression was chronic hepatitis C, joint pains, back pains, and degenerative joint disease.  Dr. E noted the cause of the Veteran's joint pains were multifactorial, but it was possible that they were extra hepatic manifestations of chronic hepatitis C.
 
The August 2004 VA examination report notes that the Veteran reported he had worked at assembling mobile homes, but he quit that job in 1999 because he felt that he no longer had the energy to do the work.  Physical examination revealed the Veteran's abdomen was nontender and his liver was not palpable.  There were no signs of ascites, atrophy, erythema, hematemesis or melena.  There were no complaints of abdominal pain.  Liver function tests were read as mildly elevated, but a liver ultrasound was read as normal.  His weight was judged to be stable.  Other laboratory test results were normal.  The diagnosis was hepatitis C without clinical compromise.
 
In December 2005 the Veteran complained of having a bloated stomach, bloody diarrhea, vomiting, and blotches on his neck.  He asserted that he was 100 percent disabled due to his hepatitis C.  The Veteran repeated this assertion in his substantive appeal.  
 
An August 2006 VA outpatient entry notes that the Veteran could not use anti-inflammatory medications because of his hepatitis C.  Another entry, however, noted he had to ingest lower dosages because of the hepatitis C.  A March 2006 liver sonogram was negative, and an April 2006 entry reflects that the physician asked if the Veteran's fatigue could be due to a cause other than hepatitis C.  In October 2006 the Veteran complained that he was itchy all the time.  He had skin tags under both arms.  Physical examination revealed the abdomen to be soft, nondistended, and nontender.  Persistent fatigue was noted, as was gastroesophageal reflux disease.
 
An August 2008 VA examination report for aid and attendance notes that the Veteran complained of joint pains involving the neck, elbow, shoulder, back, and ankle.  The Veteran claimed that he was tired most of the time and had no energy.  Due to pain, the Veteran reported that he was unable to bend over, and he had difficulty buttoning shirts and tying shoes.  The examiner noted complaints of memory loss, urine dribbling, and trouble concentrating.  The Veteran lived alone near or next to his daughter.  The examiner diagnosed hepatitis C, fatigue, migraines, hypertension, chronic back pain, degenerative joint disease, right anterior cruciate ligament tear, gastroesophageal reflux disease, an umbilical hernia.  The examiner noted debility which was suspected due to hepatitis C, a complete right anterior cruciate ligament tear, and chronic back pain.  The examiner recommended the aid and attendance of another.
 
A February 2009 report from R.G., M.D., a VA physician, noted that there was better than a 50 percent chance that the Veteran's debility was secondary to the hepatitis C.  Dr, G, however, did not explain the basis for his opinion as to why he deemed the claimant's disability picture to be primarily due to hepatitis C to the complete exclusion of the Veteran's other significant disabilities, especially in light of the fact all of the outpatient entries note the Veteran's abdominal examinations were negative, and his laboratory values did not show a significant shift.
 
The Board notes a progress note from June 2009 where the Veteran was characterized as "a very difficult and poor historian, very tangential." The attending physician continued on to explain that the Veteran's story changes with repeated questioning. 
 
In April 2009, the Board remanded the case for another examination to determine the current state of the Veteran's hepatitis C.  The August 2009 VA examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The report notes that, since the Veteran's diagnosis with hepatitis C in 2002, he had reported a multiplicity of symptoms, to include multiple joint pains, headaches, nausea, weight loss, fatigability, weakness, etc.  The examiner noted that the Veteran was being treated for degenerative joint disease of the cervical spine, lumbar spine, knee, and for headaches.  The Veteran reported his current medication as Oxycodone as needed.  The Veteran reported current symptoms of neck pain, back pain, knee pain, headaches, irregular bowel movements, fatigue, weakness, insomnia, depression, and anxiety "to name a few."  The Veteran reported further that he had lost about 20 pounds in the past year or so.  The examiner, however, found the Veteran to be in a good nutritional state.  Some Vitamin D deficiency was noted on some previous examinations.  The Veteran reported that he lived alone.  Although the Veteran complained of fatigue, malaise, nausea, anorexia, and arthralgia, the examiner noted that those complaints had not required bed rest.  The examiner noted further that the Veteran complained mostly about his headaches.  He denied abdominal pain.  The examiner further noted that a gastroenterologist had only recommended surveillance for the Veteran's complaints in light of a computed tomography scan and a liver ultrasound which did not reveal any active processes.
 
The examiner observed the Veteran to be a well-developed, overweight veteran who used a walker to ambulate.  His weight was recorded as 220 pounds.  The examiner noted the Veteran smoked about a half-pack of cigarettes a day.  Physical examination of the abdomen revealed it as nontender to palpation.  No organomegaly or ascites were present.  There was no evidence of portal hypertension or splenomegaly, jaundice, or palmar erythema.  Neither was there evidence of malnutrition or muscle wasting.  A June 2009 abdominal computed tomography scan revealed that the liver, spleen, pancreas, gallbladder, and kidneys were unremarkable.  There was no sign of adenopathy.  Recent liver function tests were within normal limits.  The Veteran's alkaline, phosphate, aspartate transaminase, and alanine transaminase values were also within normal limits.  The examiner noted that the Veteran reported anorexia and that he had a poor appetite.  The examiner ordered laboratory and liver function tests, all of which were unremarkable.  The examiner also noted, however, that the Veteran was a difficult historian, which made it difficult to pinpoint dates.
 
The Veteran was noted to have been diagnosed with chronic hepatitis C in 2002.  The examiner noted that there had been no previous treatment, and that diagnostic tests had been negative, except for revealing a small ventral hernia.  In accordance with the instruction of the Board remand, the AMC/RO asked the examiner to opine on whether the Veteran's hepatitis C rendered him unemployable.  The examiner noted that he could not render an opinion without resorting to speculation, but he did not explain why. 
 
Notes on the Veteran's hepatitis C from the Erie VA Medical Center include records from March 2010.  The study results are largely the same as from previous examinations.  The appellant reported symptoms of fatigue, malaise, anorexia, and pain. His liver was of normal size and consistency.  He presented no symptoms pertaining to his service connected disabilities which were unusual or not addressed by the rating criteria. 
 
Following an October 2011 VA examination at the Erie VA Medical Center the examiner opined that there was less than a 50 percent probability that the Veteran's hepatitis C and inguinal hernia rendered him unemployable.  The examiner also noted that the 2010 examination did not show infectious arthritis on the X-Ray, but rather, degenerative arthritis of the knees, hands, feet.  The examiner also noted degenerative arthritis of the lumbar and cervical spine.  Degenerative arthritis is not service connected.  The examiner continued to summarize the Veteran's medical history, noting several non-service connected injuries throughout his history.  The examiner explained that the Veteran had "multiple conditions that may be contributing to his debility ... and it (was) uncertain that the joint conditions (which appear to be the limiting factor in his employability with regard to his previous employment as a construction worker) are due to his multiple injuries... or the 2-20% possibility of it being extrahepatic manifestations of hepatitis C.  The examiner then cited to a medical journal study to support his opinion.  
 
In May 2015 the Veteran was provided another VA examination.  The occupational health examiner noted that the Veteran would be limited to light duty activities due to his complaints of fatigue.  The Veteran's hepatitis C symptoms remained generally in line with previous examinations.  There was no evidence of cirrhosis, and the liver was unremarkable. 
 
At a February 2016 VA examination  liver function testing revealed normal findings.  The Veteran was noted to take milk thistle over the counter medicine for his liver condition, but the examiner found that this was not required for treating the disorder.  The examiner listed fatigue, anorexia and arthralgia as symptoms attributable to his hepatitis C.  The examiner noted that the "Veteran's inguinal hernia ... would deter him from heavy lifting and carrying, long distance walking and work that would require repetitive lifting/ bending.  There is no true limitation regarding his inguinal hernia and a sedentary job at this time."  
 
The examiner acknowledged the Veteran's contention that his fatigue was the most limiting factor.  Still the examiner stated "but as noted previously, he has multiple other medical conditions which are more likely contributing to his fatigue than the Veteran's hepatitis C (considering the fact that there are no liver enzyme abnormalities, no cirrhosis or enlarged liver on scans, and no kidney dysfunction to support the contention that the hepatitis C is the primary factor in the Veteran's fatigue.)"  
 
The 2016 examiner noted that "in the past the Veteran (claimed) entitlement to non-service connected pension, due to his back, neck, bilateral knees, and migraines. The Veteran's non service connected conditions back in 2002 had rendered him disabled. With this finding, and the lack of objective evidence that the hepatitis C is causing his fatigue, it would be less likely that his service connected conditions render him unemployable and more likely due to his multiple non service connected conditions at this time."
 
With respect to the Veteran's education and work experience, the Veteran submitted a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) detailing his employment from 1975 until 1999.  He listed a self-employed set up technician for mobile home services until 1998.  He also worked as a self-employed day trader in 1999.  While in the service he served  as an administrative specialist or clerk.  
 
The Veteran reported that he retired from full time work due to his disabilities in 1999.  Significantly, the Veteran was not diagnosed with or service connected for hepatitis C until 2002.  Hence, the basis for his retirement was not disability due to hepatitis C, rather he left work due to his numerous non-service related disabilities.  The Veteran did not present evidence of a compensable disability due to service connected disorders until 2010.  At no time during the appeal did the Veterans service connected disabilities present unusual symptomology not covered by the rating criteria. 
 
The Veteran's right inguinal hernia has been noncompensably disabling since it was service connected and it has been frequently noted in VA examinations as not causing disability or affecting the Veteran.  Even in light of the Veteran's contentions that he cannot perform physically strenuous work, he worked as a day trader for a year and thus is capable of performing sedentary work, when accounting for only his service connected disabilities. 
 
The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment, or if his non-service connected disabilities contribute to his difficulties in working.  In this case, the weight of the evidence is against the conclusion that the Veteran's service connected disabilities alone render him incapable of working with consideration of his employment and educational history. 
 
In this case, a comparison of the Veteran's service connected disabilities against the applicable rating criteria, demonstrates that the criteria adequately describe their nature and extent.  
 
Entitlement to a 100 percent rating for hepatitis C would require serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis infections: near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Entitlement to a 60 percent rating for hepatitis C would require daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. 
 
The Veteran's symptoms, i.e., those which were at least as likely as not attributable to hepatitis, were described during his most recent examination as daily, fatigue, anorexia, and arthralgia.  These symptoms reportedly resulted in incapacitating episodes of at least 4 weeks but less than 6 weeks during the prior 12 months.  The Veteran has no other symptoms that are at least as likely as not  due to his service connected disorders.  The symptoms listed in the most recent examination, are fully contemplated by a disability rating of 40 percent for hepatitis C.  Therefore, the Veteran's disability picture is not exceptional and, in the absence of an exceptional disability picture, there is no basis for referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  Hence, the assigned 40 percent rating reasonably compensates the Veteran as far as is practical for his impaired earning capacity.  See 38 C.F.R. § 4.1.
 
In conclusion, the Board finds that the Veteran does not meet the requirements for consideration of entitlement to total disability due to individual unemployability and a referral of this claim for extra-scheduler consideration is not warranted.  The Veteran's disability picture due to his service connected disabilities is not so unusual or exceptional in nature as to warrant referral of this case to the Director or Under Secretary for review for consideration of an extra scheduler evaluation.  38 C.F.R. § 3.321 (b)(1).  The symptoms experienced by the Veteran are specifically contemplated by the rating criteria for hepatitis C and right inguinal hernia, and his symptoms did not require frequent periods of hospitalization.  Having reviewed the record with these mandates in mind, the Board finds no basis for referral for consideration of individual unemployability benefits on an extra scheduler basis.  Thun.
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER
 
Entitlement to total disability due to individual unemployability is denied.
 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


